Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a first portion of the first side portion includes a first mating element and the second portion of the first side portion includes a second mating element, the first mating element and second mating element configured to engage with one another in the first position and prevent rotation of the first portion relative to the second portion and the second side portion, and wherein the first mating element and the second mating element are shaped to restrict relative movement between the first portion and the second portion of the first side portion in a lateral direction that is parallel to the pivot axis of the blade, when the first portion and the second portion are in the first position as set forth in claim 1; the proximal portion includes one or more slots, at least one of which containing a spring that is configured to exert a biasing force that urges the proximal portion toward the distal portion, causing the projection to engage the slot and move the distal portion and the proximal portion into the locked position, and wherein the second side portion of the handle includes one or more projections, at least one of which is configured to extend into a respective slot of the one or more slots of the proximal portion such that the second side portion is coupled to the proximal portion of the first side portion as set forth in claim 10; first side portion comprises a distal portion and a proximal portion, the distal portion comprising a non-circular opening and configured to rotate about the pivot axis to move between a locking position and a release position, wherein when the distal portion is in the locking position, the non-circular opening is rotationally offset from the locking element, and the locking element blocks movement of the distal portion relative to the second side portion in a Page 5 of 8Attorney Reference Number 7166-89509-09 Application Number 17/181,254 lateral direction, and wherein when the distal portion is in the release position, the non-circular opening is rotationally aligned with the locking element to allow the locking element to be moved through the non-circular opening to permit movement of the distal portion away from the second side portion along the pivot axis in the lateral direction, and wherein the proximal portion is configured to translate relative to the distal portion in a longitudinal direction, which is transverse to the lateral direction, between a first position, which restricts the distal portion from rotating about the pivot axis and secures the distal portion in the locking position, and a second position, which allows the distal portion to rotate about the pivot axis from the locking position to the release position as set forth in claim 18.
Pin teaches a handle having a first side portion 2A and second side portion 2,  and a pivot axis 22.  However, Pin fails to teach the above limitations not shown by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724